DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record teaches limitations as noted in the previous Office Action. However, the prior art of record, taken either alone or in combination, fails to teach or fairly suggest “after using the current sparsity threshold, changing the sparsity threshold to a changed sparsity threshold responsive to both the current sparsity threshold being less than the maximum sparsity threshold and to a sparsity of the subset being less that the sparsity target”
A thorough search of the prior art reveals no prior art teaches changing the sparsity threshold to a changed sparsity threshold under sparsity threshold and sparsity target criteria. The closest art is Molchanov et al. which teaches pruning a CNN. It also teaches a stopping criterion for pruning a CNN. The pruning is stopped when the required trade-off between accuracy and pruning objective is achieved. However, Molchanov et al. does not teach changing the sparsity threshold and maximum sparsity target. As a result, claim 1 is allowable or patentable.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Examiner 
Art unit 2123
03/01/2022

/BRIAN M SMITH/Primary Examiner, Art Unit 2122